Case 4:18-cv-00631-TCK-FHM Document 27 Filed in USDC ND/OK on 05/08/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

   JAN DELYNN POWELL,                               )
                                                    )
                          Plaintiff,                )
                                                    )
   v.                                               )           Case No. 18-CV-631-TCK-FHM
                                                    )
   ANDREW SAUL, Commissioner                        )
   of Social Security Administration,               )
                                                    )
                          Defendant.                )


                                        OPINION AND ORDER

          Before the Court is the Report and Recommendation of United States Magistrate Judge

   Frank H. McCarthy on the judicial review of a decision by the Commissioner of the Social Security

   Administration denying Social Security disability benefits and the Objections thereto filed by

   plaintiff, Jan Delynn Powell. The Magistrate Judge recommended the Commissioner’s decision

   be affirmed. Doc. 24. Powell objects to the recommendation. Doc. 25.

          I. Standard of Review

          Pursuant to Fed. R. Civ. P. 72(b)(3), “[t]he district judge must determine de novo any part

   of the magistrate judge’s disposition that has been properly objected to. The district judge may

   accept, reject, or modify the recommended disposition; receive further evidence; or return the

   matter to the magistrate judge with instructions.” However, even under a de novo review of such

   portions of the Report and Recommendation, this court’s review of the Commissioner’s decision

   is limited to a determination of “whether the factual findings are supported by substantial evidence

   in the record and whether the correct legal standards were applied.” Doyal v. Barnhart, 331 F.3d

   758, 760 (10th Cir. 2003). Substantial evidence is “such relevant evidence as a reasonable mind

   might accept as adequate to support a conclusion.” Id. It is more than a scintilla, but less than a
Case 4:18-cv-00631-TCK-FHM Document 27 Filed in USDC ND/OK on 05/08/20 Page 2 of 7




   preponderance. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). The court will “neither

   reweigh the evidence nor substitute [its] judgment for that of the agency.” White v. Barnhart, 287

   F.3d 903, 905 (10th Cir. 2001) (quoting Casias v. Sec’y of Health & Human Servs., 933 F.2d 799,

   800 (10th Cir. 1991)).    Even if the court would have reached a different conclusion, the

   Commissioner’s decision stands if it is supported by substantial evidence. Hamilton v. Sec’y of

   Health & Human Servs., 961 F.2d 1495, 1500 (10th Cir. 1992).

          A claimant for disability benefits bears the burden of proving a disability. 42 U.S.C.

   § 423(d)(5); 20 C.F.R. §§ 404.1512(a), 416.912(a). A disability is a physical or mental impairment

   “that results from anatomical, physiological, or psychological abnormalities which are

   demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C.

   § 423(d)(3). “Disabled” is defined under the Social Security Act as an “inability to engage in any

   substantial gainful activity by reason of any medically determinable physical or mental impairment

   which can be expected to result in death or which has lasted or can be expected to last for a

   continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To meet this burden,

   plaintiff must provide medical evidence of an impairment and the severity of that impairment

   during the time of her alleged disability. 20 C.F.R. §§ 404.1512(b), 416.912(b). “A physical

   impairment must be established by medical evidence consisting of signs, symptoms, and

   laboratory findings, not only by [an individual’s] statement of symptoms.” 20 C.F.R. §§ 404.1508,

   416.908. The evidence must come from “acceptable medical sources,” such as licensed and

   certified psychologists and licensed physicians. 20 C.F.R. §§ 404.1513(a), 416.913(a). A plaintiff

   is disabled under the Act only if her “physical or mental impairment or impairments are of such

   severity that he is not only unable to do his previous work but cannot, considering his age,




                                                   2
Case 4:18-cv-00631-TCK-FHM Document 27 Filed in USDC ND/OK on 05/08/20 Page 3 of 7




   education, and work experience, engage in any other kind of substantial gainful work in the

   national economy.” 42 U.S.C. § 423(d)(2)(A).

          Social Security regulations implement a five-step sequential process to evaluate a disability

   claim. 20 C.F.R. §§ 404.1520, 416.920; Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988)

   (setting forth the five steps in detail). The claimant bears the burden of proof at steps one through

   four. Williams, 844 F.2d at 751 n. 2. At step one, a determination is made as to whether the

   claimant is presently engaged in substantial gainful activity.         Id. at 750.    At step two, a

   determination is made whether the claimant has a medically determinable impairment or

   combination of impairments that significantly limit her ability to do basic work activities. Id. at

   751. At step three a determination is made whether the impairment is equivalent to one of a

   number of listed impairments that the Commissioner acknowledges are so severe as to preclude

   substantial gainful activity. Id. If it is, the claimant is entitled to benefits. Id. If it is not, the

   evaluation proceeds to the fourth step, where the claimant must show that the impairment prevents

   her from performing work she has performed in the past. Id. If the claimant is able to perform her

   previous work, she is not disabled. Id. If she is not able to perform her previous work, then the

   claimant has met her burden of proof, establishing a prima facie case of disability. The evaluation

   process then proceeds to the fifth and final step: determining whether the claimant has the residual

   functional capacity (“RFC”) 1 to perform other work in the national economy in view of her age,

   education, and work experience. Id. The Commissioner bears the burden at step five, and the

   claimant is entitled to benefits if the Commissioner cannot establish that the claimant retains the




   1
     A claimant’s RFC to do work is what the claimant is still functionally capable of doing on a
   regular and continuing basis, despite her impairments: the claimant’s maximum sustained work
   capability. Williams, 844 F.2d at 751.


                                                     3
Case 4:18-cv-00631-TCK-FHM Document 27 Filed in USDC ND/OK on 05/08/20 Page 4 of 7




   capacity “to perform an alternative work activity and that this specific type of job exists in the

   national economy.” Id. (citation omitted).

          II. Background

          Plaintiff, who was 56 years old on the alleged date of onset of disability and 60 on the date

   of the ALJ’s decision, claims to have been unable to work since October 14, 2104 as a result of

   osteoarthritis of both hips, degenerative disc disease, hypothyroidism, mental disorder and eye

   problems. Plaintiff completed high school and some college courses, and formerly worked as a

   telemarketer.

          The ALJ determined that Plaintiff retains the residual functional capacity (“RFC”) to lift

   and/or carry 10 pounds occasionally and up to 10 pounds frequently; stand and/or walk for at least

   two hours in an eight-hour workday; and sit for at least six hours in an eight-hour workday, except

   that she can perform no more than occasional stooping, kneeling, crouching, crawling, and

   climbing such things as stairs or ramps. R. 18-19.

          Based on the RFC determination, the ALJ concluded that Plaintiff can perform her past

   relevant work as a telemarketer. R. 22. Thus, the case was decided at step four of the evaluative

   sequence for determining whether a claimant is disabled. Williams v. Bowen, 844 F.2d 748, 750-

   52 (10th Cir. 1988).

          Plaintiff contends that the ALJ failed to include the effects of all of her impairments in the

   hypothetical posed to the vocational expert and in the RFC; that he failed to properly evaluate her

   past relevant work; and that, because he found her statements to be consistent with the record, he

   should have concluded that she was disabled.




                                                    4
Case 4:18-cv-00631-TCK-FHM Document 27 Filed in USDC ND/OK on 05/08/20 Page 5 of 7




          III. Analysis

                  A. Alleged Failure to Include Effects of All Impairments

          As previously noted, Plaintiff contends the ALJ failed to include the effects of all of her

   impairments in the RFC and in the hypothetical presented to the vocational expert. Specifically,

   she asserts that the hypothetical RFC posited to the vocational expert did not adequately account

   for the reasonable limitations that flow from her hip pain, back pain, neck pain and vision

   problems. Doc. 15 at 4.

          In his decision, however, the ALJ thoroughly discussed each of these issues. With respect

   to her vision, he noted her history of being a “glaucoma suspect for years,” but observed that the

   severity was rated as mild and treatable with eye drops. R. at 21. He thoroughly reviewed her

   history of other eye treatments, noted that the claimant had not alleged disability due to eye

   problems, and concluded that Plaintiff’s impairments of status post cataract removal; dry eyes; and

   miotic pupils “represent no more than a slight abnormality and would have “only a minimal effect

   on the claimant’s ability to perform work-related activities and thus, are nonsevere.” Id. at 21-22.

          The ALJ extensively discussed Plaintiff’s severe impairments of osteoarthritis of both hips

   and degenerative disc disease. He noted that while the claimant alleged her impairments are the

   result of a motor vehicle accident in 1986, and that her son and husband had done the vacuuming

   since then, she stated in the same form that she mopped the floors. R. at 25. Moreover, he observed

   that her husband stated he had known the claimant for 27 years and “this is the way I’ve always

   known her.” Id. Based on this, the ALJ stated, “There is no evidence that the claimant’s condition

   has worsened since a time period when she was working.” Id. He concluded that the claimant’s

   inability to walk on heels or toes, her abnormal tandem gait, her inability to squat, the fact that she

   had some difficulty rising from a sitting position, her severely decreased range of motion about



                                                     5
Case 4:18-cv-00631-TCK-FHM Document 27 Filed in USDC ND/OK on 05/08/20 Page 6 of 7




   the lumbar spine and moderate decreased range of motion about the cervical spine with pain

   preclude claimant from performing the prolonged walking and standing required of light and

   greater work activity. R. at 21-22. However, he found that she could perform “sedentary work

   consistent with her residual functional capacity.” R. at 22.

                  B. Evaluation of Past Relevant Work

          Contrary to Plaintiff’s assertion, the ALJ evaluated her past relevant work as a telemarketer

   and nurse’s aide. Although the step-four analysis cannot be delegated to the vocational expert, the

   ALJ may rely upon vocational expert testimony in making findings about the demands of past

   relevant work and whether an individual with the claimant’s RFC can perform the demands of the

   past work. See Ellison v. Sullivan, 929 F.2d 534, 537 (10th Cir. 1990). The ALJ, based on the

   testimony of the vocational expert, determined that the job duties as a telemarketer could be

   performed within her RFC, on a function-by-function basis, both as the claimant performed them

   and as normally performed. R. at 26.

                  C. Evaluation of Plaintiff’s Statements

          Finally, Plaintiff argues that the ALJ was required to award her benefits based on the

   following language in his decision:

          After careful consideration of the evidence, the undersigned finds that the
          claimant’s medically determinable impairments could reasonably be expected to
          cause the alleged symptoms. The claimant’s statements concerning the intensity,
          persistence and limiting effects of these symptoms are reasonably consistent with
          the medical evidence and the other evidence in the record for the reasons explained
          in this decision.

   R.at 24. However, as the ALJ also noted, “the claimant’s treating physicians did not place any

   functional restrictions on her activities that would preclude sedentary work activity with the

   [restrictions set forth in the RFC].” Id. Additionally, he observed that Plaintiff’s activities were

   consistent with sedentary work and concluded that she could perform work within the RFC. Id.


                                                    6
Case 4:18-cv-00631-TCK-FHM Document 27 Filed in USDC ND/OK on 05/08/20 Page 7 of 7




          IV. Conclusion

          For the reasons set forth above, Plaintiffs Objections to the Report and Recommendation

   of United States Magistrate Judge Frank H. McCarthy (Doc. 25) are overruled, and the Report and

   Recommendation (Doc. 24) is hereby adopted.

          ENTERED this 8th day of May, 2020.




                                                  7
